Order entered September 11, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01553-CR
                                       No. 05-13-01554-CR

                             JOHN MICHAEL JONES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F12-62863-J, F13-00350-J

                                             ORDER
       On August 15, 2014, this Court ordered the Dallas County District Clerk to file, within

fifteen days, a supplemental clerk’s record containing the guilt phase jury charge for trial court

no. F12-62863-J (05-13-01553-CR) or written verification the charge could not be located.

Because the above cases were tried together with trial court nos. F12-62862-J and F13-00351-J,

styled Morris Jones v. The State of Texas, we directed the District Clerk to include the files of

these two cases in his search for the missing guilt phase jury charge for trial court no. F12-

62863-J. To date, we have not received the supplemental clerk’s record or a response from the

District Clerk regarding the status of the search.
       Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS, of

the date of this order, a supplemental clerk’s record containing the guilt phase jury charge for

trial court no. F12-62863-J (05-13-01553-CR) or written verification the charge could not be

located. Because the above cases were tried together with trial court nos. F12-62862-J and F13-

00351-J, styled Morris Jones v. The State of Texas, the District Clerk shall include the files of

these two cases in his search for the missing guilt phase jury charge for trial court no. F12-

62863-J.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Gary Fitzsimmons,

Dallas County District Clerk; and to counsel for all parties.


                                                      /s/       LANA MYERS
                                                                JUSTICE